UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7253


JOHNNIE ELVIN MCKELVEY,

                Petitioner – Appellant,

          v.

MILDRED L. RIVERA, Warden,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:10-cv-00422-HFF)


Submitted:   December 16, 2010             Decided:   December 29, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Elvin McKelvey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Johnnie   Elvin   McKelvey,   a    federal   prisoner,   appeals

the district court’s order adopting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.          We have reviewed the record

and find no reversible error.         Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.     McKelvey v. Rivera, No. 4:10-cv-

00422-HFF (D.S.C. July 27, 2010).       We deny McKelvey’s motion to

seal and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  2